PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in denying its discovery requests of the appellee. See United States v. Denaro, 647 F.Supp. 112 (S.D.Fla.1986); and United States v. Ballard, 779 F.2d 287 (5th Cir.), cert. denied, 475 U.S. 1109, 106 S.Ct. 1518, 89 L.Ed.2d 916 (1986). We disagree with appellant that it is entitled to a judgment as a matter of law on the alleged fraudulent transfers but we agree that any trial or further proceedings after discovery should be conducted in accord with section 56.29, Florida Statutes (1987). See Treated Timber Prods., Inc. v. S & A Assoc., Inc., 488 So.2d 159 (Fla. 1st DCA 1986).
ANSTEAD, DELL and GUNTHER, JJ., concur.